ORDER

PER CURIAM.
Oliver W. Johnson appeals the judgment denying his Rule 29.151 motion for post-conviction relief following an evidentiary hearing. We find that the motion court’s findings of fact and conclusions of law are not clearly erroneous.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).

. All references to Rules are to Missouri Supreme Court Rules (2014).